Citation Nr: 0121588	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00 16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney





WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active duty from June 1962 to June 1964.  
Service connection for a nervous disorder was previously 
denied by the Board of Veterans' Appeals (Board) in decisions 
dated in June 1970 and October 1987.  These decisions were 
replaced by a decision on reconsideration in August 1989, in 
which an expanded panel of the Board denied entitlement to 
service connection for a psychiatric disorder.

This matter now comes before the Board on appeal from a 
November 1998 rating decision by the RO that denied service 
connection for bilateral hearing loss, service connection for 
a sinus disability, and service connection for a low back 
disability.  The RO also determined that new and material 
evidence has not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  

In April 1999, the veteran appeared and gave testimony at an 
RO hearing before a Decision Review Officer.  A transcript of 
this hearing is of record.  In January 2001 the veteran again 
appeared and gave testimony at a Travel Board hearing before 
the undersigned Board member.  A transcript of this hearing 
is also of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, only the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder will be the subject of a Board decision 
at this time.  The other issues certified for appeal in this 
case will be discussed in the Remand section below.  


FINDINGS OF FACT

1. By a decision on reconsideration in August 1989, the Board 
denied service connection for a psychiatric disorder.

2. The evidence received subsequent to the August 1989 Board 
decision is new and bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered with the previously 
assembled evidence in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection 
for a psychiatric disorder.


CONCLUSION OF LAW

The evidence received subsequent to the August 1989 Board 
decision that denied entitlement to service connection for a 
psychiatric disorder, which is final, is new and material, 
and claim for this disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA), 38 U.S.C.A. §  5103A (West 
Supp. 2001), by virtue of the rating decision, Statement of 
the Case, and Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been given notice of the information and 
medical evidence necessary to reopen his claim for 
entitlement to service connection for a psychiatric disorder.  
Moreover, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and his 
representative.  Furthermore, neither the veteran nor his 
representative identified or referred to any evidence 
pertinent to this matter at the April 1999 and January 2000 
hearings that has not been associated with the claims file.  
Thus, under the circumstances pertaining to this appeal, the 
VA has satisfied it duties to notify and assist the veteran 
in this case.  Therefore, further development and expending 
of the VA's resources is not warranted.  Accordingly, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required as to the matter of whether new and material 
evidence has been presented to reopen the claim for 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5103A.


I.  Factual Background

The evidence that was of record at the time the Board last 
denied in August 1989, on reconsideration, the issue of 
entitlement to service connection for a psychiatric disorder 
may be briefly summarized.  The veteran's DD Form 214 
indicates that he had been inducted for military service and 
had active service from June 1962 to June 1964.  The reason 
and authority for the veteran's June 1964 discharge was 
stated to be that of an early separation of an overseas 
returnee under paragraph 7, Army Regulation 635-205 and Army 
Regulation 135-90.  

The veteran's service medical records contain no complaints, 
findings, or diagnosis indicative of a psychiatric 
disability.  On his April 1964 examination, which was 
conducted prior to separation from service, the veteran was 
evaluated as psychiatrically normal.  On the Report of 
Medical History section of that examination, the veteran 
related that he thought that he was in good health; and he 
denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  

On VA medical examination in September 1968 no complaints or 
findings of any psychiatric disorder were noted.  The veteran 
was noted to be psychiatrically normal.  

In statements dated in October 1968, January 1969, and August 
1969, J. L. Simon, M.D., revealed that the veteran was being 
treated for nervous symptoms that were diagnosed as being due 
to a schizoid personality with hypochondriacal features.  

A June 1970 statement from a state social services agency 
revealed that the veteran was being treated for indigestion, 
depression, and problems controlling his temper.  A diagnosis 
of anxiety neurosis was reported.  

The veteran was hospitalized by the VA in December 1970 
primarily for the treatment of back pain.  It was noted that 
the veteran was under treatment by the psychiatric department 
and he was described as being very anxious, demanding, and 
schizophrenic.  At the time of discharge, the diagnoses 
included schizophrenia, catatonia.  

In an April 1971 statement, a physician at the Mental Health 
Program of Puerto Rico indicated that the veteran had been 
referred because of emotional problems caused by his worries 
about a urinary tract disorder.  The psychiatric diagnosis 
was anxiety reaction.  
The veteran was again hospitalized by the VA from February to 
August 1977 for the treatment of psychiatric symptoms.  

Private clinical documentation reflects treatment during the 
late 1970s and the 1980s for the treatment of psychiatric 
symptoms diagnosed as schizophrenic reaction, chronic 
undifferentiated type with paranoid ideation.  A diagnosis of 
paranoid type schizophrenia was also reported.  

During a March 1988 hearing at the RO, the veteran stated, 
essentially, that his current psychiatric symptomatology had 
its onset during service as a result of being forced to 
parachute jump despite his increasing fear of doing so.  He 
said that on about 15 occasions he was pushed from the 
airplane because he would not jump voluntarily.  He said that 
this persisted until an occasion when he fell while still on 
board an aircraft.  After that episode he was transferred to 
other duties.  He denied receiving any psychiatric treatment 
during service.  

The evidence associated with the claims folder since the 
Board last denied service connection for a nervous disorder 
in August 1989 includes an August 1990 letter from Jenaro 
Fernandez, M.D., a private psychiatrist, who reported that he 
had been treating the veteran from July 1988.  

Of record is a statement from the Executive Secretary of the 
Department of the Army Board for Correction of Military 
Records dated in August 1992.  In pertinent part, this 
document indicated that the veteran was separated from active 
service and transferred to the United States Army Reserve on 
June 4, 1964 under the provisions of Army Regulation 635-200, 
paragraph 7.  This regulation provided for the early 
separation of oversees returnees upon return to the United 
States, if they had completed 21 or more months of active 
service.  

In June 1997 statements the veteran's wife and his mother 
indicated in effect that the veteran was psychiatrically 
normal at the time of his entrance into service, but was very 
nervous and had a violent temper when he returned home from 
military service.  Of record is a subsequent statement from 
the veteran's wife that contained similar information.

During a hearing at the RO in April 1999 the veteran said 
that he had no problems of a psychiatric nature prior to 
service.  He said that he became nervous during his military 
service primarily because of his fears regarding parachute 
jumping.  It was indicated that he was eventually transferred 
to a unit that worked in a carpentry shop.  He again denied 
ever being given psychiatric treatment during service.  

Copies of the veteran's service personnel records were 
received in November 1999 from the Department of the Army.  
These documents were accompanied by an explanation from the 
service department in regard to the reasons for the veteran's 
early discharge from service and in regard to the character 
of his service discharge.  Included in this documentation is 
an Acknowledgement of Service Obligation signed by the 
veteran and dated in June 1962.  This document indicated that 
the veteran had been inducted into the U.S. Army for two 
years and had an additional obligation to serve in the 
reserve component for a period that, when added to the active 
service, which totaled six years.  

During the veteran's January 2001 Travel Board hearing before 
the undersigned Board member, he said, essentially, that he 
developed his current psychiatric disorder during service as 
a result of mistreatment, especially being forced to 
parachute jump despite his fear.  It was also asserted that 
the veteran was discharged early from service because he 
failed a mental evaluation and not as the military asserted 
because of the fact that he was overseas.  The veteran also 
contended that he enlisted for six years and was not inducted 
for just two years.  

II.  Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for a psychosis if manifested to a compensable degree 
within one year following service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Service connection may be granted for disability diagnosed 
after service when the evidence shows that the disability had 
its onset during service.  38 C.F.R. § 3.303(d) (2000).  

This case involves an attempt to reopen a previously denied 
claim, and the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Evidence is presumed credible for new and material evidence 
purposes.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the Board decision dated August 
1989  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The basis for the Board's previous denial of service 
connection for a psychiatric disability was, essentially, 
that a psychiatric disability was not demonstrated during the 
veteran's period of active service and a psychosis was not 
shown within one year of the veteran's discharge from active 
duty in June 1964.

Evidence associated with the record subsequent to the Board 
decision of August 1989, denying service connection for a 
psychiatric disorder, includes testimony given by the veteran 
at two personal hearings, service personnel documentation 
describing the terms of his military service and the nature 
of his discharge, a statement from a private psychiatrist 
indicating treatment for the veteran's psychiatric disability 
during the late 1980s and early 1990s, and statements from 
the veteran's wife and from his mother describing the 
veteran's mental state prior to and after his military 
service.  

All of this recent evidence is new in that it was not of 
record at the time of the 1995 rating board decision.  
However, most of this evidence is not material to the issues 
certified for appeal.  The testimony provided by the veteran 
at his recent hearings in regard to his experiences as a 
parachutist during service is the same as provided during an 
earlier hearing in 1988 and was already considered by the 
Board in August 1989.  Such testimony is therefore redundant 
and cumulative.  The veteran's testimony regarding his belief 
that he was discharge from the military for psychiatric 
reasons after serving only two years of a six year commitment 
is clearly contradicted by his official military personnel 
records.  The 1990 statement from a private psychiatrist 
indicating treatment for the veteran's psychiatric disability 
long after service is cumulative of evidence that was already 
considered by the Board in earlier denials of service 
connection for his psychiatric disability.  

However, the statements from the veteran's wife and from his 
mother to the effect that the veteran's emotional and mental 
state appeared normal prior to his military service, but that 
they observed the veteran to be emotionally disturbed 
immediately following his military service is both new and 
material, in that such lay evidence speaks directly to the 
matter of whether the veteran had observable symptoms that 
affected his mental capacity during service or within the 
first post-service year.  In this regard, the lay statements 
are considered to be competent evidence because they do 
describe the veteran's behavior as observed by his wife and 
mother.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Layno v. Brown, 6 Vet. App. 465 (1994).  This evidence is 
neither redundant nor cumulative of evidence previously of 
record.  When this lay evidence is read in conjunction with 
the evidence previously of record, these recent statements 
from the veteran's wife and his mother are of such 
significance that they must be considered in order to fairly 
decide the merits of the veteran's claim as provided in 
38 C.F.R. § 3.156(a).  See Hodge, supra.  Such evidence is 
presumed credible for the purposes of reopening the veteran's 
claim, since it is neither inherently false, nor beyond the 
competence of the persons making the assertions.  Cf. Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  Thus, the veteran in this case has 
submitted new and material evidence, and his claim of 
entitlement to service connection for a psychiatric disorder 
is therefore reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  To this extent, the veteran's appeal 
is granted.



REMAND

Since the veteran's claim of entitlement to service 
connection for a psychiatric disorder has been reopened, the 
RO must now consider this issue de novo on the basis of a 
review of all the evidence of record, both old and new.  In 
the Board's opinion however, and as discussed below, further 
development of the evidence by the RO is also necessary prior 
to further consideration of this issue, as well a prior to 
further development of the issues of entitlement to service 
connection for a low back disorder, defective hearing in the 
right ear, defective hearing in the left ear, and sinusitis.  

Also, the Board again directs attention to the various 
changes in the development procedures arising from the recent 
enactment of the new legislation; and the RO has not had the 
opportunity to develop the issues currently on appeal in this 
case under the mandates of VCAA.  As reflected below, there 
are various avenues of further development which should be 
undertaken in order to ensure full compliance with VA's duty 
to assist.  In addition, the veteran should be notified of 
what evidence is necessary in order to substantiate his 
claims for service connection for the various disabilities 
that are the subject of this appeal.  

Specifically, this new legislation requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A § 5103A (West Sup. 2001).

In regard to the veteran's claim for service connection for a 
psychiatric disorder, the Board notes that the veteran has 
been variously diagnosed over the years since 1968 as 
suffering from a personality disorder, an anxiety neurosis, 
and schizophrenia.  The veteran's lay evidence indicating 
that he was not observed with symptoms indicating mental 
illness prior to service, but was observed as exhibiting some 
form of emotional disturbance immediately following service; 
and his statements indicating that he has a psychiatric 
disorder attributable to his military, are necessary to 
trigger VA's duty to assist the veteran with a psychiatric 
examination, so that there can sufficient medical evidence 
for the VA make a determination on this claim.  Id.  In 
addition, any medical evidence of treatment for psychiatric 
symptoms between the time of the veteran's service discharge 
in 1964 and 1968 would also be relevant to the veteran's 
claim and should be obtained, if in existence. See Schafrath 
v. Derwinski, 589 (1991).

The veteran also contends that he currently has bilateral 
hearing loss due to acoustic trauma sustained while working 
in a carpentry or craft shop during in service.  He has also 
argued that he has a low back disorder as a result of an 
injury sustained while parachuting during service.  (It is 
noted that the veteran's DD Form 214 indicates that he is a 
recipient of the Parachutist Badge.)  The veteran also 
averred that he has a sinus disability that was aggravated 
during service.  

Regarding the veteran's claims for service connection for 
bilateral hearing loss, it is noted that, while the veteran 
did not receive an audiometry evaluation at the time of his 
June 1962 examination prior to entrance onto active service, 
such an evaluation was conducted at the time of his April 
1964 examination prior to service discharge.  That audiometry 
examination revealed pure tone thresholds of 15 (30), 5 (15), 
0 (10), and 25 (30) decibels in the right ear and 15 (30), 10 
(20), 10 (20), and 30 (35) decibels in the left ear at 500, 
1000, 2000, and 4000) Hertz.  (The readings in parenthesis 
constitute pure tone threshold readings converted to ISO 
standards which became effective October 31, 1967).  On an 
April 1974 examination for purposes of enlistment in the U.S. 
Army Reserves, an audiometry evaluation revealed pure tone 
thresholds of 20, 10, 15, and 5 decibels in the right ear and 
15, 15, 15, and 60 decibels in the left ear at 500, 1000, 
2000, and 4000 Hertz.  

A privately conducted audiometry evaluation in April 1999 was 
reported to show a speech reception threshold of 55 decibels 
in the left ear and a speech reception threshold of 40 
decibels in the right ear.  In an April 1999 statement, 
Robert P. Collette, M.D., a private ear, nose, and throat 
specialist, reported that the veteran had a progressive 
moderate to profound bilateral sensorineural hearing loss 
starting at 2000 Hertz and progressing steeply down to 8000 
Hertz.  

The above evidence indicates that, while the veteran did not 
have a hearing loss in either ear during service sufficient 
to be considered a disability under the provisions of 38 
C.F.R. § 3.385, he clearly did have a noticeable loss of 
hearing, especially in regard to his left ear, at the time of 
his examination prior to service discharge.  The evidence 
currently of record shows hearing loss sufficient to be 
considered a disability under 38 C.F.R. § 3.385 in the left 
ear, but not in the right ear, on the veteran's April 1974 
audiometric examination conducted for the Army Reserves.  
Bilateral hearing loss disability was demonstrated on the 
privately conducted audiometry test of April 999.  

During his recent hearing before the undersigned Board member 
at the RO, the veteran said that he was treated in 1963 or 
1966 for hearing loss by a private doctor located in 
"Cogwash", Puerto Rico.  Clinical records or other evidence 
of such treatment for defective hearing would be relevant for 
the veteran's claims for service connection for hearing loss 
and should, if possible, be obtained prior to appellate 
consideration of these claims.  Schafrath v. Derwinski, 
supra.  

The Board also notes in regard to the veteran's claims for 
service connection for defective hearing that a review of the 
record indicates that the veteran has never been afforded a 
VA examination to determine the etiology of his current 
hearing loss.  It is appropriate in this case that such an 
examination be conducted prior to further appellate 
consideration of these claims.  

In regard to the veteran's claim for service connection for a 
low back disability, the Board notes that, while a scoliosis 
of the spine was noted on the veteran's examination prior to 
service entrance, the examination does not indicate the 
segment of the veteran's spine that was affected.  The 
service medical records do not reveal any complaints or 
findings of any back disability during active duty and the 
veteran's spine was evaluated as normal on his April 1964 
examination prior to service discharge. 

While the record indicates that the veteran was seen by 
private physicians, identified as Doctor Ciachini and Doctor 
Soto Respeto, in June and July 1968 for lumbar pain, no 
diagnosis of any low back pathology was rendered at that 
time.  No complaints, findings or diagnosis of any spinal 
pathology was noted on the veteran's initial VA examination 
in September 1968.  

The first post-service evidence of any low back pathology 
currently in the claims folder dates from a hospitalization 
at the VA Medical Center in December 1970, when he was noted 
to give a history of low back pain since 1963.  At the time 
of discharge from the hospital, the diagnoses included 
lumbosacral pain of unknown etiology.  After outpatient 
treatment at this facility in March 1971 a diagnosis of 
myositis of the lumbosacral muscles was rendered.  

In May 1998 the veteran reported that he received treatment 
during 1969 for back problems at the "VA Hospital, Chicago 
Illinois".  After an inquiry by the RO, a reply was received 
from the VA facility in July 1998 that stated "We show no 
medical administration records at this facility."  (The 
Board notes that there are several VA hospitals in the 
Chicago area.)  

On a VA Form 21-4142 dated in September 1998, the veteran 
reported treatment in 1969 at the West Side VA Medical Center 
in Chicago for back pain and other conditions.  The veteran 
also indicated treatment from a private physician Doctor Jose 
Curet in Gurabo, Puerto Rico during the period from 1965 to 
1970.  (Although the RO had earlier contacted this physician 
without a reply, the veteran on this occasion provided a 
telephone number for this physician and stressed that this 
number should be used to contact Doctor Curet.)  During his 
RO hearing before the undersigned Board member in January 
2001 the veteran also indicated that he had received 
treatment for his back during the 1970s at the VA Medical 
Center in New York City.  Clinical records reflecting the 
treatment for back complaints reported above would be 
relevant to the veteran's claim for service connection for a 
low back disorder and should, if possible, be obtained. 
Schafrath v. Derwinski, supra.

The Board also notes that the veteran has never been afforded 
a VA orthopedic examination to ascertain the nature and 
etiology of his current low back disorder.  Such an 
examination should be conducted prior to further appellate 
consideration of the veteran's claim for service connection 
for a low back disorder.  

In regard to the veteran's claim for service connection for a 
sinus disability, it is noted that the veteran's sinuses were 
evaluated as normal on his June 1962 examination prior to 
service entrance, although he did indicated that he had had 
sinusitis on the Report of Medical History completed in 
connection with that examination.  Review of his service 
medical records reveals no findings, diagnosis, or complaints 
indicative of sinusitis.  On the veteran's April 1964 
examination prior to service discharge, his sinuses were 
again evaluated as normal.  He again indicated that he had 
had sinusitis on the examination's Report of Medical History.  
In the Physician's Summary of this examination it was 
reported that the veteran said that he had had sinusitis 
during most of his life and that the condition bothered him 
infrequently.  He was reportedly treated for this problem at 
various army dispensaries.  The veteran's sinuses were 
evaluated as normal on the VA medical examination conducted 
in September 1968.  

In May 1998 the veteran reported that he received treatment 
during 1969 for his sinuses  "VA Hospital, Chicago 
Illinois".  After an inquiry by the RO, a reply was received 
in July 1998 that "We show no medical administration records 
at this facility."  On a VA Form 21-4142 dated in September 
1998, the veteran reported treatment in 1969 at the West Side 
VA Medical Center in Chicago, and the VA hospital in San Juan 
Puerto Rico for sinus problems.  This document also appears 
to indicate that he was also treated by Doctor Curet of 
Garabo, Puerto Rico for this problem.  During the veteran's 
January 2001 hearing, the veteran also indicated that he 
received treatment for his sinuses at the VA hospital in 
Chicago.  Clinical records reflecting this treatment for 
sinus complaints would be relevant to the veteran's claim for 
service connection for a low back disorder and should, if 
possible, also be obtained. Schafrath v. Derwinski, supra.  

The Board also notes that the veteran has never been afforded 
a VA examination to ascertain the nature and etiology of his 
claimed sinus disability.  Such an examination should also be 
conducted prior to further appellate consideration of the 
veteran's claim for service connection for a sinus 
disability.  

In regard to the VA examinations which are to be undertaken 
pursuant to this remand, the veteran is herein advised that, 
in keeping with the VA's duty to assist, as announced in 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991), at least 
in part the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000) (emphasis added).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO should contact the veteran, as 
well as his representative, and ask him 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for his psychiatric 
disorder, bilateral hearing loss, low 
back disorder, and sinusitis at any time 
since his June 1964 discharge from 
service.  After securing the necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to provide copies of all medical and 
clinical records documenting such 
treatment that are not already of record.  
These records should include, to the 
extent possible, all medical and clinical 
documents not already in the claims 
folder reflecting treatment for the 
veteran's psychiatric disability, 
defective hearing, low back disability, 
and sinus disorder at the VA Medical 
Centers in New York City; San Juan, 
Puerto Rico; and at the West Side VA 
Medical Center in Chicago.  The records 
obtained should also include all 
treatment records from the Mental Health 
Program of Puerto Rico and from the 
Orlando Regional Medical Center, as well 
as clinical records documenting treatment 
from the private physicians identified as 
Doctor Jose Curet, Doctor Ciachini, 
Doctor Soto Respeto, as well as all 
records from Jenaro Fernandez, M.D., 
Robert P. Collette, M.D, J. L. Simon, 
M.D., and the private doctor that the 
veteran at a recent hearing said was 
located in "Cogwash", Puerto Rico.  All 
records obtained should be associated 
with the claims folder.  

2.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature and etiology of his 
psychiatric disability.  Any necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder, to include 
a copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
Based on a review of the record and 
results of the examination, the examiner 
should provide a medical opinion as to 
(a) whether it is at least as likely as 
not that any psychiatric disorder 
diagnosed during the examination 
developed during service; (b) if a 
psychosis is diagnosed, whether it is at 
least as likely as not that such 
psychosis manifested within one year 
following discharge from the service; and 
(c) whether it is at least as likely as 
not that any acquired psychiatric 
disorder found on the examination is 
otherwise attributable to service.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in the report.

3.  The veteran should also be afforded a 
VA audiometry examination to determine if 
he currently has hearing loss in one or 
both ears sufficient to be considered a 
disability for service connection 
purposes under the provisions of 38 
C.F.R. § 3.385.  If a hearing loss 
sufficient to be considered a disability 
for service connection purposes is found 
on audiometry examination, the veteran 
should then be evaluated by an 
appropriate specialist to ascertain if 
such hearing loss disability is related 
to acoustic trauma in service.  All 
pertinent clinical findings reported in 
detail.  The claims folder, to include a 
copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
Based on a review of the record and the 
results of the examination and audiometry 
testing, the examiner should express a 
medical opinion, as to whether it is at 
least as likely as not that veteran's 
hearing loss disability in either ear was 
due to acoustic trauma while in service.  
All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in the report.

4.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back disability.  Any necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder, to include a 
copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he or she has reviewed 
the claims folder in the examination 
report.  In order to assist in making the 
assessment requested below, the examiner 
should elicit from the veteran a history 
of injuries, symptoms, and treatment 
relating to his claimed back disorder.  
Based of a review of the record and the 
results of the physical examination, the 
examiner should provide a medical opinion 
as to following: (a) Does the veteran 
currently have a chronic back disorder, 
and; if so: (b) whether any current low 
back disability found on the examination 
had it onset during service, or is 
related to any incident of service, 
namely any injury the veteran sustained 
while parachuting during his period of 
military service.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in the 
report.

5.  The veteran should be afforded a VA 
nose and throat examination to determine 
the nature and etiology of his claimed 
sinus disorder.  All pertinent clinical 
findings should be reported in detail.  
The claims folder, including a copy of 
this remand must be made available to the 
examining physician so that the pertinent 
clinical records can be reviewed in 
detail.  The examiner should specifically 
state that he has reviewed the claims 
folder in his examination report.  Based 
a review of the record and the results of 
the examination, the examiner should 
express his medical opinion in regard to 
the following questions: (1) Did any 
sinus disorder, including sinusitis, 
exist prior to the veteran's entry into 
active military service, or was this 
condition incurred coincident with his 
period of service?  (2)  If any sinus 
disorder, including sinusitis, preexisted 
the veteran's period of service, did such 
disorder(s) increase in severity during 
the veteran's period of active service?  
(3) If this condition increased in 
severity during service, was the 
increased due to the natural progression 
of the condition.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in the 
report.

6.  When the above development has been 
completed the veteran's claims of 
entitlement to service connection for a 
psychiatric disorder, bilateral hearing 
loss, a low back disorder, and a sinus 
disorder should be reviewed by the RO.  
The RO should first examine the claims 
folder and ensure that the foregoing 
development has been completed to the 
extent possible.  If any development is 
incomplete, appropriate measures should 
be taken.  

7.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

If any of the benefits sought remain denied, the veteran 
should be furnished a supplemental statement of the case and 
afforded a reasonable opportunity to respond.  The case 
should then be returned to this Board for further appellate 
consideration if otherwise appropriate.  The purpose of this 
remand is to obtain additional clinical evidence, to afford 
the veteran due process of law, and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000.  No 
action is required of the veteran until he is so informed by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



